Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about November 24, 1992, which denied plaintiffs’ motion to strike defendants’ jury demand, unanimously affirmed, without costs.
In this action for breach of fiduciary duties owed by general partners to limited partners (see, 173 AD2d 420), although the complaint includes demands for legal, declaratory and equitable relief in each cause of action, the central focus is whether defendants had the right to make certain payments on behalf *350of the partnership, and not on the amount expended. Thus, the accounting is merely a method to determine the amount of the monetary damages (see, Cadwalader Wickersham & Taft v Spinale, 177 AD2d 315, 316). The equitable affirmative defenses, too, are primarily incidental to the defenses at law. We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.